Notice of Pre-AIA  or AIA  Status
Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply to the application filed on 6 of September 2019.
Claims 1-7 are currently pending and are rejected as described below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to control  each of plurality of tasks…,” “configured to monitor  each of the plurality of tasks…,”, “configured to exchange  information within the plurality of entities …,”, “configured to store  details regarding monitored plurality of tasks…”, “configured to registered  a plurality of users…”, and “configured to notify  monitored result…” in Claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification in Fig 2; page 8 lines 6-15; and page 12, lines 5-15 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claims 1-3 recite the limitations “configured to control  each of plurality of tasks…,” “configured to monitor  each of the plurality of tasks…,”, “configured to exchange  information within the plurality of entities …,”, “configured to store  details regarding monitored plurality of tasks…”, “configured to registered  a plurality of users…”, and “configured to notify  monitored result…” 
Claim limitations 1-3 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For claims 1-3, “the specification fails to clearly link the structure or material to the claimed function,” due to the means for not being disclosed in the applicant’s specification. The claim is viewed as indefinite due a lack of corresponding structure in relationship with the recited term “means for.” For purposes of applying prior art only, the “structure” in the limitations appear to be, based on Fig. 1 and pages 5-6.  As such, the claim is indefinite for failing to distinctly claim the invention.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 depends on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claim 4is rejected for the reasons set forth above regarding claim 1 as a result.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claims 1 and 5 recite “a community processing subsystem, comprising: an entity control module configured to control each of plurality of tasks corresponding to one of a plurality of entities; a task monitoring module operatively coupled to the entity control module, and configured to monitor each of the plurality of tasks corresponding to one of the plurality of entities by entity associated techniques; an information exchange module operatively coupled to the entity control module, and configured to exchange information within the plurality of entities; a community memory subsystem operatively coupled to a community processing subsystem and configured to store details regarding monitored plurality of tasks corresponding to one of the plurality of entities in real time” (Claim 1); and registering , by a community registration module, a plurality of users associated with the community; controlling , by an entity control module, each of plurality of tasks corresponding to one of the plurality of entities; monitoring , by a task monitoring module, each of the plurality of tasks corresponding to one of the plurality of entities by entity associated techniques; exchanging , by an information exchange module, information within the plurality of entities; notifying , by a notification module, monitored result to each of the plurality of users associated with the community (Claim 5) and therefore recite an abstract idea.  
	More specifically, claim is directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods Of Organizing Human Activity” such as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as controlling and monitoring tasks and registering users as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-4 and 6-7 contain the same abstract idea with respect to claim 1 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 5 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1 and 5 recite additional elements boldened above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  Further, the remaining additional elements directed to an information exchange and storing information (i.e. data) reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements boldened above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Pages 8-9 “The entity control module (40), the task monitoring module (50) and the information exchange module (60) in FIG. 2 is substantially equivalent to the entity control module (40), the task monitoring module (50) and the information exchange module (60) of FIG. 1. FIG. 3 is a block diagram of a computer or a server (130) in accordance with an embodiment of the present disclosure. The server (130) includes processor(s) (160), and memory (140) coupled to the processor(s) (160).  The processor(s) (160), as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof”.  
As a result, claims 1 and 5 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, additional elements for information exchange and storing information (i.e. data) do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
Claims 2-4 and 6-7 not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102 as being anticipated by CN 109343503 to Wang (hereinafter referred to as “Wang”).

(A)	As per Claim 1: 
	Wang expressly disclose:
a community processing subsystem, comprising: an entity control module configured to control each of plurality of tasks corresponding to one of a plurality of entities; a task monitoring module operatively coupled to the entity control module, and configured to monitor each of the plurality of tasks corresponding to one of the plurality of entities by entity associated techniques;  (Wang Page 2 a community intelligent management system; the system comprises a unit of road management, safety warning unit, a parking management unit, access control unit, floor control unit, a wireless gateway, a central control centre and a user terminal; the road management unit, safety warning unit between the parking management unit, access control unit, floor control unit, user terminal and the central control centre are connected by wireless gateway, the road management unit for real-time monitoring the park road traffic condition, and a street lamp management zone to open and close, the safety warning unit for environmental conditions and the construction progress of the real-time monitoring zone, and the location and distribution of the constructor, the parking management unit for monitoring the park parking lot vehicle stops, the access unit, for recording the situation of staffs and vehicles, and to pass the strange person to alarm, restrict access, the building control unit for monitoring the construction site on building construction of electric water and illumination conditions for real-time monitoring the safety of the building).
an information exchange module operatively coupled to the entity control module, and configured to exchange information within the plurality of entities; a community memory subsystem operatively coupled to a community processing subsystem and configured to store details regarding monitored plurality of tasks corresponding to one of the plurality of entities in real time; (Wang Page 2 the wireless gateway for managing unit, the road safety pre-warning unit, a parking management unit, access control unit, floor control unit and the user terminal are respectively connected with the central control centre and said central control centre for receiving, transmitting, and storing unit of road management, safety warning unit, a parking management unit, access unit, the building control unit sends the data information and image information, and updated in real time, the user terminal is used for real-time monitoring the park road situation, parking situation, employee attendance, construction progress, environment data and security situation).

(B)	As per Claim 4: 
	Wang expressly disclose:
wherein the plurality of entities comprises at least one of parking management of the community, surveillance management of the community, entry and exit management of the community, water management of the community and common space management of the community; (Wang Pages 3, 2 the central control centre comprises an image receiving and transmitting module (i.e. a surveillance management); a parking management unit, access control unit (i.e. entry and exit management);  The building control system comprises a water supply monitoring module; The road management unit for real-time monitoring the park road traffic condition, and a street lamp management zone to open and close; the safety warning unit for environmental conditions and the construction progress of the real-time monitoring zone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 2-3, and 5-7 are rejected under 35 U.S.C. 103 as being obvious by the combination of CN 109343503 to Wang (hereinafter referred to as “Wang”) in view of US 20190108405 to Xu (hereinafter referred to as “Nagesha”).

(A)	As per Claim 2: 
Although Wang teaches a community intelligent management systems, it doesn’t expressly disclose a registry for users, however Xu teaches: 
	further comprises a community registration module operatively coupled with the entity control module and configured to registered a plurality of users associated with a community; (Xu ¶66 the memory portion can store any information utilized in conjunction with the network 100.  The memory portion 36 is capable of storing information related to a message pertaining to occurrence of an event, a location, a region proximate to a location, registered cameras within a region, how a camera security system is to be controlled, camera security systems that are registered with the network 100, members that are registered with the network 100).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Wang’s community intelligent management system comprised of several computer modules and include  a memory  coupled to a network where members can register to the system of Xu as both are analogous art which teach solutions to real-time monitoring of various entities as taught in Wang and have a registry of members as taught in Xu.

(B)	As per Claim 3:  
Wang expressly discloses:
further comprises a notification module operatively coupled to the task monitoring module, and configured to notify monitored result…; (Wang Page 4 the alarm module for, in the building construction when disaster happens, it will send alarm; the smoke monitoring module for real-time monitoring the construction in building smoke situation, the elevator operation module, used for real time monitoring the running condition of the elevator in building construction).
Although Wang teaches a community intelligent management systems, it doesn’t expressly disclose a registry for users, however Xu teaches: 
	…to each of the plurality of users associated with the community; (Xu ¶86 the member-in-danger notification will alert members in the region to be more aware).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Wang’s community intelligent management system comprised of several computer modules accessible via user terminals and include a memory coupled to a network where members can register to the system of Xu as both are analogous art which teach solutions to real-time monitoring of various entities as taught in Wang and have a registry of members as taught in Xu.
(C)	As per Claim 5:  
Wang expressly discloses:
	controlling, by an entity control module, each of plurality of tasks corresponding to one of the plurality of entities; monitoring, by a task monitoring module, each of the plurality of tasks corresponding to one of the plurality of entities by entity associated techniques; (Wang Col. Lines  a community intelligent management system; the system comprises a unit of road management, safety warning unit, a parking management unit, access control unit, floor control unit, a wireless gateway, a central control centre and a user terminal; the road management unit, safety warning unit between the parking management unit, access control unit, floor control unit, user terminal and the central control centre are connected by wireless gateway, the road management unit for real-time monitoring the park road traffic condition, and a street lamp management zone to open and close, the safety warning unit for environmental conditions and the construction progress of the real-time monitoring zone, and the location and distribution of the constructor, the parking management unit for monitoring the park parking lot vehicle stops, the access unit, for recording the situation of staffs and vehicles, and to pass the strange person to alarm, restrict access, the building control unit for monitoring the construction site on building construction of electric water and illumination conditions for real-time monitoring the safety of the building).
	exchanging, by an information exchange module, information within the plurality of entities; (Wang Col. Lines  the wireless gateway for managing unit, the road safety pre-warning unit, a parking management unit, access control unit, floor control unit and the user terminal are respectively connected with the central control centre and said central control centre for receiving, transmitting, and storing unit of road management, safety warning unit, a parking management unit, access unit, the building control unit sends the data information and image information, and updated in real time, the user terminal is used for real-time monitoring the park road situation, parking situation, employee attendance, construction progress, environment data and security situation).
	notifying, by a notification module, monitored result…; (Wang Col. Lines  the alarm module for, in the building construction when disaster happens, it will send alarm; the smoke monitoring module for real-time monitoring the construction in building smoke situation, the elevator operation module, used for real time monitoring the running condition of the elevator in building construction).
Although Wang teaches a community intelligent management systems, it doesn’t expressly disclose a registry for users, however Xu teaches: 
registering, by a community registration module, a plurality of users associated with the community; (Xu ¶66 the memory portion can store any information utilized in conjunction with the network 100.  The memory portion 36 is capable of storing information related to a message pertaining to occurrence of an event, a location, a region proximate to a location, registered cameras within a region, how a camera security system is to be controlled, camera security systems that are registered with the network 100, members that are registered with the network 100).
	…to each of the plurality of users associated with the community; (Xu ¶86 the member-in-danger notification will alert members in the region to be more aware).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Wang’s community intelligent management system comprised of several computer modules accessible via user terminals and include a memory coupled to a network where members can register to the system of Xu as both are analogous art which teach solutions to real-time monitoring of various entities as taught in Wang and have a registry of members as taught in Xu.

(D)	As per Claim 6:  
Wang expressly discloses:
monitoring, by the task monitoring module, the plurality of entities comprises at least one of parking management of the community, surveillance management of the community, entry and exit management of the community, water management of the community and common space management of the community; (Wang Pages 3, 2 the central control centre comprises an image receiving and transmitting module (i.e. a surveillance management); a parking management unit, access control unit (i.e. entry and exit management);  The building control system comprises a water supply monitoring module; The road management unit for real-time monitoring the park road traffic condition, and a street lamp management zone to open and close; the safety warning unit for environmental conditions and the construction progress of the real-time monitoring zone).

(E)	As per Claim 7:  
Wang expressly discloses:
	further comprises storing, by a community memory subsystem, details regarding monitored plurality of tasks corresponding to one of the plurality of entities in real time; (Wang Page 2 the wireless gateway for managing unit, the road safety pre-warning unit, a parking management unit, access control unit, floor control unit and the user terminal are respectively connected with the central control centre and said central control centre for receiving, transmitting, and storing unit of road management, safety warning unit, a parking management unit, access unit, the building control unit sends the data information and image information, and updated in real time, the user terminal is used for real-time monitoring the park road situation, parking situation, employee attendance, construction progress, environment data and security situation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        11/29/2022